DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/16/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 2 and 3 each start with “A” (capital “A”).  This should be lower case for both lines.  Appropriate correction is required.

Claims 5 and 15 are objected to because of the following informalities:  The word “Lithium” is capitalized in lines 2-3 of each claim.  This should be replaced by lower case “L” in each instance.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 2 discloses “polyactic acid”.  In the instant specification, this is spelled “polylactic acid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the surface” will be interpreted as “a surface”.  Further, claims 2-7, 9-11 and 13-15 are rejected since they depend from claim 1.  Additionally, it is noted that only 1 surface is defined as currently worded in the claim.  If two surfaces are defined, it is recommended to change to “a surface of the cathode material” and “a surface of the anode material”.  The same applies to claim 11.

Claim 3 recites the limitation "the surface of the anode material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the surface of the anode material” will be interpreted as “a surface of the anode material”.

Claim 13 recites the limitation "the non-solid electrolyte cathode material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the non-solid electrolyte cathode material” will be interpreted as “the non-solid electrolyte material”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-7, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polykova et al. (CA 2,959,163, citations from Stolyarov et al. US 2017/0346129).
Regarding claim 1, Polykova et al. discloses in Figs 1-2, a plastic 3D printed ([0018], [0047], [0096], [0097])) battery cell (ref 100) comprising: a 3D printed ([0018]) first layer 
Further regarding limitations recited in claims 1 and 11 (below), which are directed to method of making said battery (e.g. “3D printed”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969)).  

Regarding claim 3, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the non-solid electrolyte material (ref 124) comprises an aqueous gel electrolyte ([0032], [0033]) deposited onto a surface ([0102], Fig 1) of the anode material (ref 112) and the cathode material (ref 116).

Regarding claim 4, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the anode material (ref 112) or the cathode material (ref 116) comprise a water or solvent processable material ([0102], [0116], [0033]).

Regarding claim 5, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) comprises lithium cobalt oxide (LCO) ([0036]) and/or wherein the anode material (ref 112) comprises lithium manganese oxide (LMO) ([0036]).

Regarding claim 6, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the first layer (ref 108) and the second layer (ref 104) of housing comprise a printed acrylonitrile butadiene styrene (ABS) ([0046], [0114]) dimensioned to engage with each other ([0046], [0114], Fig 1) to form an airtight seal ([0102], [0122], Fig 1).

Regarding claim 9, Polykova et al. discloses all of the claim limitations as set forth above and also discloses each current collector (refs 108, 104) comprises conductive polylactic acid ([0047], [0096], [0097]).

Regarding claim 10, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the first (ref 108) and second layers (ref 104) of housing are 

Regarding claim 11, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) is 3D printed onto the first layer of housing (ref 108), the anode material (ref 112) is 3D printed onto the second layer of housing (ref 104), and the electrolyte material is 3D printed ([0093], [0101], [0102]) onto the surface of the cathode material (ref 116) and the anode material (ref 112).
Further regarding limitations recited in claim 11, which are directed to method of making said battery (e.g. “3D printed”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969)).  

Regarding claim 13, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the non-solid electrolyte material (ref 124) comprises an organic-based electrolyte ([0032], [0033]).



Regarding claim 15, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material (ref 116) comprises lithium cobalt oxide (LCO) ([0036]) and/or wherein the anode material (ref 112) comprises Lithium titanate (LTO) ([0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Polykova et al. (CA 2,959,163, citations from Stolyarov et al. US 2017/0346129) as applied to claim 1 above, and further in view of Lockett et al. (US 2014/0302373).
Regarding claim 2, Polykova et al. discloses all of the claim limitations as set forth above and also discloses each current collector ([0037], [0080], [0093], [0122]) comprises an electrically conductive material having graphite-containing conductive plastic ([0089]), but does not explicitly disclose said conductive contact is continuously printed onto an outer surface of the first layer or second layer.
Polykova et al. does not explicitly disclose said conductive contact is continuously applied to an outer surface of the first layer or second layer.

Polykova et al. and Lockett et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thin continuous graphene collector layer disclosed by Lockett et al. as the current collector of Polykova et al. to enhance thinness of the overall battery structure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Polykova et al. (CA 2,959,163, citations from Stolyarov et al. US 2017/0346129) as applied to claim 1 above, and further in view of Budd et al. (US 2015/0349313).
Regarding claim 7, Polykova et al. discloses all of the claim limitations as set forth above and also discloses the cathode material and/or the anode material comprises polyvinylidene fluoride (PVDF) ([0046]) and carbon nanotubes (CNTs) ([013]).
Polykova et al. does not explicitly disclose super P carbon.
Budd et al. discloses in Figs 1-5, a thin printed battery ([0058]) including electrodes comprising super P carbon ([0105], [0106]).  This configuration enhances electrode conductivity, thereby enhancing overall battery performance ([0105], [0106]).
Budd et al. and Polykova et al. are analogous since both deal in the same field of endeavor, namely, batteries.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725